Citation Nr: 1752684	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness/loss of consciousness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was remanded to the Agency of Original Jurisdiction for further development in July 2011, August 2013, and January 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

In its July 2011, August 2013, and January 2017 remands, the Board requested a medical opinion to address the theories of direct and secondary service connection for the Veteran's disability characterized by dizziness/loss of consciousness.  In October 2012, a VA examiner declined to provide an opinion because no vestibular disorder was present at the examination.  Following the August 2013 remand, a notation was added to the Veteran's file that an opinion could not be provided due to "not enough information."  

After the January 2017 remand, a VA examiner provided an opinion in April 2017 but did not indicate whether in arriving at his conclusion, he considered the Veteran's current diagnosis of postural hypertension and the May 1971 complaints of frequently passing out, and dizziness.  The examiner did not address whether the Veteran's claimed disability was directly due to service, including as due to his presumed exposure to herbicides.  Further, the examiner did not address whether the Veteran's episodes of dizziness/loss of consciousness were caused or aggravated by his service-connected diabetes mellitus, gastrointestinal disability and/or PTSD.  As the Veteran is entitled to substantial compliance with the Board's remand directives, a new supplemental opinion is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999)  

Accordingly, the case is REMANDED for the following action:  

1.  Return the Veteran's claims file to the examiner who provided the April 2017 opinion so that an addendum opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by dizziness/loss of consciousness had its onset during service or is otherwise causally related to service, to include the Veteran's presumed herbicide exposure.  It is not sufficient to provide a negative opinion regarding whether the disability was due to herbicide exposure solely because it is not on the list of disabilities presumptively associated with herbicide exposure.  

In providing the opinion, the examiner must address:
i.  The current diagnosis of postural hypertension; 

ii.  Service treatment records showing that in May 1971, the Veteran complained of frequent dizziness/loss of consciousness.  

b. Whether it is at least as likely as not that the Veteran's disability manifested by dizziness/loss of consciousness was proximately due to or the result of his service-connected diabetes mellitus, gastrointestinal disability and/or PTSD.  

c. Whether it is at least as likely as not that the Veteran's dizziness/loss of consciousness was aggravated (i.e., worsened by the normal progression) beyond its natural progression by his service-connected diabetes mellitus, gastrointestinal disability and/or PTSD.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2. Review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action, as the Veteran is entitled to substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

3. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




